Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 26, 36, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the electrical parameter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not recite “an electrical parameter”, leading to confusion over the antecedence of the phrase.  The claim should probably depend from claim 4, which provides antecedent basis for the limitation.
The term “thin membrane” in claims 9, 26, 36 and 38 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What dimension qualifies as “thin”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 5, 6, 8, 9, 11, 12, 13, 14, 18, 19, 20, 28, 29, 30, 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet et al. (US 9163965) in view of Frick (US 7330271).
With respect to claims 1 and 19, Fouillet discloses an apparatus and method for sensing a fluid comprising: providing a microfluidic chip defining a microfluidic channel (Figures 4A, 4C, 5, 6B; items 10-14) for receiving the fluid, the channel comprising a chamber (11, 13), the chip having a deformable membrane (11’, 13’) disposed at the chamber and defining part of the channel, wherein the deformable membrane is outwardly deformable in response to loading from interaction of the membrane with the fluid (abstract; col. 4-6).  Fouillet does not disclose providing a microwave resonator arranged to generate an electromagnetic field at the deformable membrane, the resonator spaced apart from the microfluidic chip and facing the deformable membrane thereby defining a gap between the resonator and the membrane to accommodate the outwardly deformation of the membrane.  In the same field of endeavor, (i.e. flow sensor technology; Fouillet, col. 1; Frick, col. 1), Frick discloses a system and method of providing an electromagnetic (EM) resonant sensor, comprising: providing a power source 700, oscillator 702 (resonator) arranged to generate an EM field at a deformable membrane, microwave resonator sensor 704 (dielectric material having an internal cavity which changes geometry in response to a measurable parameter (pressure, temperature force, etc.), i.e. deformable membrane), and output sensor 706, wherein the resonator 702 is spaced apart from and facing the deformable membrane, thereby defining a gap (cavity) between the resonator and the membrane to accommodate the outward deformation of the membrane; and providing an analyzer 706 arranged to measure an electrical parameter of the microwave resonator 702-704 in the presence of the generated EM field, wherein the measured electrical parameter varies in relation to an amount of deformation of the deformable membrane caused by the loading (C14-15; Fig 19-38B), with the benefit of the ability to measure parameters such as pressure, differential pressure, temperature and force (C15, L1-12).  In light of the ability to measure physical properties within a defined cavity, as provided by the teachings of the Frick, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Fouillet.
Regarding claims 2 and 20, Frick discloses the deformable membrane as outwardly deformable in response to pressure from interaction of the membrane with the channel (cavity defines a gap which changes in size in response to changings in the measurable parameters; C14-15).
Regarding claim 4, Frick discloses providing an analyzer 706 arranged to measure an electrical parameter of the microwave resonator 702-704 in the presence of the generated EM field, wherein the measured electrical parameter varies in relation to an amount of deformation of the deformable membrane caused by the loading (C14-15; Fig 19-38B).
Regarding claim 5, Frick discloses the cavity defines a gap which changes size in response to changes in measurable parameter.  Changes in the size of the gap cause a change in the effective dielectric constant encountered by the electric field component of the EM microwave energy (supplied by the oscillator 702) that propagates through sensor 704.  The velocity of the propagation is a function of the effective dielectric constant, and therefore the resonant frequency of resonant sensor 704 changes as function of gap size (which is a function of the measurable parameter)(C15).
Regarding claim 6, Frick discloses the characteristic is a physical characteristic of the fluid within the channel (C14-15). 
Regarding claim 8, Frick discloses the electrical parameter is a resonance frequency of the resonator (C15, L8-12).
Regarding claims 9 and 26, Fouillet discloses wherein the microfluidic chip comprises a first layer 20, 30 joined to a membrane layer 11’, 13’, where the microfluidic channel 11-14 is defined between the first layer and the thin membrane layer, and where the thin membrane layer forms the deformable membrane (FIG 3; C4).
Regarding claims 11, Fouillet discloses the membrane thickness within a range of 1 mm to 10 mm (a few hundreds of microns; C9).  It would have been obvious to one of ordinary skill to provide a thickness of 1 mm based on the application at hand.
Regarding claims 12 and 29, Fouillet discloses the membrane thickness within the range of 10-50 microns (C9).
Regarding claims 13, 28, 30, Fouillet discloses the membrane (20-3) width 2-5 centimeters (L), and a thickness of tens of microns (C9; 30:1- 60:1 ratio).
Regarding claim 14, Fouillet discloses the gap (channel) of 200-500 microns (C9).
Regarding claim 18, Fouillet discloses the substrates bound together by molecular assembly or sealing (C5, L15-24).
Regarding claim 36, Fouillet discloses an apparatus for sensing a fluid comprising: a microfluidic chip defining a channel for receiving the fluid, the chip having a thin layer 20-3 defining part of the channel, wherein the thin layer having a thickness of 10-100 microns (C9; Fig 6F). Fouillet does not disclose the apparatus further comprising a microwave resonator.  In the same field of endeavor, Frick discloses a microwave resonator disposed proximate the thin layer (C14-15; Fig 19-38B), with the benefit of the ability to measure parameters such as pressure, differential pressure, temperature and force (C15, L1-12).  In light of the ability to measure physical properties within a defined cavity, as provided by the teachings of the Frick, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Fouillet.
Regarding claim 38, Frick discloses the resonator disposed in physical contact with the thin layer (Fig 21 shows sensor 704 within cavity of mode-locked maser 710 or positioned outside the cavity and having a resonant frequency that is a function of the parameter to be measured; C15, L37-55).
Regarding claim 39, Frick discloses providing an analyzer 706 arranged to measure an electrical parameter of the microwave resonator 702-704 in the presence of the generated EM field, wherein the measured electrical parameter varies in relation to an amount of deformation of the deformable membrane caused by the loading (C14-15; Fig 19-38B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fouillet et al. (US 9163965) in view of Frick (US 7330271), further in view of Peter et al. (US 20150292880).
Regarding claim 10, the combined references do not disclose the deformable membrane comprised of PDMS.  However, selecting a preferred material would have been an obvious choice to one of ordinary skill in the art at the time of the invention based on the application at hand.  Peter discloses a deformable interferometric sensor comprising a pair of parallel and spaced apart reflectors forming a Fabry-Perot cavity, each one of the reflectors having an outer surface and an inner surface, the pair of reflectors separated by a distance L; an optical fiber interfaced with the outer surface of each one of the reflectors and having an optical axis that intersects the pair of reflectors; and a polymer provided between the reflectors, the polymer exhibiting expansion along the optical axis of the optical fiber upon absorption of at least one analyte, and inducing a shift of a resonance wavelength substantially proportional to a concentration of the at least one analyte as absorbed, the expansion causing an increase in the distance L between the reflectors and deforming the Fabry-Perot cavity (P. 0009).  In light of the analyte absorption and expansion capabilities of the PDMS layer thus enabling a resonant frequency change and measurement, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Fouillet and Frick.
Allowable Subject Matter
Claims 15, 16, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, providing a second microwave resonator disposed proximate the microfluidic channel and away from the deformable membrane; and measuring a permittivity of the fluid within the channel using the second resonator; and using the measured permittivity and the measured electrical parameter to determine a physical characteristic of the fluid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877